
QuickLinks -- Click here to rapidly navigate through this document


FORM OF
INCENTIVE STOCK OPTION AGREEMENT
FOR KEY EMPLOYEES


        THIS AGREEMENT is made and entered into this    day
of                        ,            , by and between ULTIMATE
ELECTRONICS, INC. (the "Company") and                        (the "Optionee")
(together, the "Parties").

RECITALS:

        A.    On July 17, 2000, after approval by the Company's stockholders,
the Board of Directors of the Company adopted the 2000 Equity Incentive Plan
(the "2000 Plan") pursuant to which Employees of the Company may receive options
to purchase Common Stock of the Company.

        B. The Board of Directors intends that the 2000 Plan conform to the
requirements of Section 422 of the United States Internal Revenue Code of 1986,
as amended (the "Code"), in order that certain options granted under the 2000
Plan may be "incentive stock options" within the definition of that term in said
Section 422.

        C. The Optionee has been selected to receive an incentive stock option
pursuant to the 2000 Plan.

        D. The Optionee is desirous of obtaining the incentive stock option on
the terms and conditions herein contained.

        IT IS THEREFORE agreed by and between the Parties, for and in
consideration of the premises and the mutual covenants herein contained and for
other good and valuable consideration, as follows:

        1.    The Company hereby confirms and acknowledges that it has granted
to the Optionee, on                        , an option to
purchase            shares of Common Stock of the Company (the "Option") upon
the terms and conditions herein set forth and subject to the terms and
conditions of the 2000 Plan.

        2.    The purchase price of the shares which may be purchased pursuant
to the Option is $                              per share, which is, in the
opinion of the Company, the fair market value of the shares on the date the
Option was granted as specified in Paragraph 1.

        3.    The Option shall continue for ten years after the date of grant
set forth in paragraph 1 unless sooner terminated or modified under the
provisions of this Agreement or the 2000 Plan, and shall automatically expire at
midnight on the tenth anniversary of the date of such grant.

        4.    The Option may be exercised by the Optionee to purchase the total
number of shares specified in Paragraph 1 as follows:

        (i)    One-third (1/3) of the total number of shares shall become
exercisable on the first anniversary of the date of grant;

        (ii)  One-third (1/3) of the total number of shares shall become
exercisable on the second anniversary of the date of grant;

        (iii)  One-third (1/3) of the total number of shares shall become
exercisable on the third anniversary of the date of grant.

The Optionee need not exercise any part of the option when it becomes
exercisable, but may accrue the fractional increments described above and
exercise them in any later period, prior to expiration of the Option.

        5.    If the Optionee's employment with the Company or a participating
subsidiary of the Company is terminated for Cause, as defined in the 2000 Plan,
the Option shall thereafter terminate and the Company shall have the right to
repurchase any or all Shares purchased by the Optionee upon the exercise of
Options within the immediately preceding twelve-month period at the Option
Price, or, if the Optionee no longer holds such shares, the Company shall have
the right to receive from the Optionee payment of that amount per share equal to
the sale price of such shares minus the Option

--------------------------------------------------------------------------------


Price. If the Optionee's employment is terminated because the Optionee dies, the
Option may be exercised by those entitled to do so under the Optionee's will or
by the laws of descent or distribution within twelve months following the
Optionee's death, but not thereafter (provided that such exercise must occur by
the date which is ten years from the date of the grant set forth in
Paragraph 1). If the Optionee's employment is terminated because the Optionee
becomes disabled (within the meaning of Section 22(e)(3) of the Code), the
Option may be exercised within twelve months following the Optionee's
disability, but not thereafter (provided that the exercise must occur by the
date which is ten years from the date of the grant set forth in Paragraph 1). If
the Optionee terminates his employment with the Company in a manner determined
by the Board, in its sole discretion, to constitute retirement, the Option held
by the Participant, to the extent then exercisable as provided in Paragraph 4,
shall remain exercisable after the termination of the Optionee's employment for
a period of three months (but in no event beyond that date which is ten years
from the date of grant set forth in Paragraph 1). If the employment of the
Optionee is terminated (which for this purpose means that the Optionee is no
longer employed by the Company) within the Option Period for any reason other
than cause, retirement, disability or the Optionee's death, the Option, to the
extent then exercisable as provided in Paragraph 4, shall remain exercisable
after the termination of his or her employment for a period of three months (but
in no event beyond that date which is ten years from the date of grant set forth
in Paragraph 1). If the Option is not exercised during the applicable period, it
shall be deemed to have been forfeited and of no further force or effect.

        6.    Upon exercise of the Option, or disposition of the underlying
share or shares, the Optionee shall make appropriate arrangements with the
Company to provide for the amount of additional withholding, if any, required by
applicable federal and state tax laws. The Company may withhold from any payment
due or transfer made under any Option or from any compensation or other amount
owing to Optionee the amount (in cash, shares of Common Stock, other securities,
or other property, as determined by the Company) of any applicable withholding
taxes in respect of an Option, its exercise, or any payment or transfer under an
Option and to take such other action as may be necessary in the opinion of
Company to satisfy all obligations for the payment of such taxes. With respect
to the issuance to Optionee of shares of Common Stock pursuant to an Option, at
the discretion of the Company, Optionee may be required to pay to Company in
cash the amount of any taxes required to be withheld with respect to such shares
or, in lieu thereof, at the discretion of the Company, the Company shall have
the right to retain (or the Optionee may be offered the opportunity to elect to
tender) the number of shares whose fair market value, in the reasonable
determination of the Company, equals the amount required to be withheld.

        7.    Noncompete.

        a.    The Optionee shall not, during his or her employment with the
Company and for a period of one (1) year after termination of employment with
the Company, without the prior written consent of the Chief Executive Officer or
the President of the Company, either individually or in partnership or jointly
or in conjunction with any person, firm, corporation or any other entity as
principal, agent, employee or shareholder, or in any other manner whatsoever,
directly or indirectly: (i) become associated with, accept employment with,
serve as a consultant to, or accept compensation from, any person, firm or
corporation (including any new business started by the Optionee alone or with
others) whose products and/or services comprising fifteen percent (15%) or more
of its sales compete with those products and/or services offered by the Company
or any of its subsidiaries, affiliates, or predecessor; (ii) contact or solicit
(directly or indirectly) any employee, independent contractor, customer or
vendor of the Company to induce or attempt to induce that person or entity to
terminate existing business relationships; or (iii) willfully make any public
statement or willfully perform or do any other act prejudicial or injurious to
the reputation or goodwill, or otherwise interfere with, the business of the
Company or any of its subsidiaries, affiliates, or predecessor.

2

--------------------------------------------------------------------------------

        b.    The Optionee and the Company acknowledge that by virtue of the
experience, access to information or other opportunity made available to the
Optionee through the course of the Optionee's relationship with the Company and
its business, the Optionee and the Company have acquired extensive skill and
information specifically suited to immediate application by a business in
competition with the Company. Accordingly, the Optionee and the Company consider
the foregoing restrictions of future employment or business activities in all
respects reasonable. Optionee further acknowledges that the market area for each
of the Company's retail stores encompasses approximately a one hundred and
twenty (120) mile radius and that the location of a competing store or business
within that radius is likely to result in dilution of the Company's customer
base. In addition, the Optionee acknowledges that he or she may have knowledge
of additional markets identified by the Board of Directors for future retail
store locations. For these reasons and others, Optionee agrees that a one
(1) year time restriction under the terms set forth in this agreement is
reasonable. The Optionee further agrees that a one hundred and twenty (120) mile
radius from any of the Company's retail stores, and such other locations
identified by the Board of Directors and known to the Optionee, under the terms
set forth in this agreement is a reasonable geographic restriction.

        c.    Should the Optionee breach this Section 7, then the Company shall
have, in addition to all other remedies available to it under the law, including
injunctive relief, the right to repurchase any or all Shares purchased by the
Optionee upon the exercise of Options within the twelve-month period immediately
preceding the breach at the Option Price, or, if the Optionee no longer holds
such shares, the Company shall have the right to receive from the Optionee
payment of that amount per share equal to the sale price minus the Option Price.

        8.    The Option may not be exercised by anyone other than the Optionee
or, in the event of disability or incapacity, by his or her guardian or legal
representative, during his or her lifetime. In the event of his or her death,
the Option may be exercised by the personal representative of the Optionee's
estate or, if no personal representative has been appointed, by the successor or
successors in interest determined under the Optionee's will or under the
applicable laws of descent and distribution. The Option may not be assigned or
transferred during the lifetime of the Optionee, either voluntarily or
involuntarily, including execution, levy, garnishment, attachment, pledge or
bankruptcy, and any attempt to do so shall render the Option and any unexercised
portion thereof, at the discretion of the Company, null and void and
unenforceable by the Optionee.

        9.    The Option may be exercised in whole or in part by delivering to
the Company written notice of exercise, in a form satisfactory to the Company,
together with payment in full for the shares being purchased upon such exercise.

        10.  The Company will, upon receipt of said notice and payment and
within such period of time as it determines in its sole discretion, issue or
cause to be issued to the Optionee (or to his or her personal representative or
other person entitled thereto) a stock certificate for the number of shares
purchased thereby.

        11.  The Company, in its discretion, may file and maintain effective
with the Securities and Exchange Commission a Registration Statement on Form S-8
under the Securities Act of 1933, as amended (the "Act"), covering the sale of
the optioned shares to Optionee upon exercise of the Option. If, at the time of
exercise, the Company does not have an effective Registration Statement on file
covering the sale of the optioned shares, the Optionee represents and agrees
that: (i) the Option shall not be exercisable unless the purchase of optioned
shares upon the exercise of the Option is pursuant to an applicable effective
registration statement under the Act, or unless in the opinion of counsel for
the Company, the proposed purchase of such optioned shares would be exempt from
the registration requirements of the Act, and from the qualification
requirements of any state securities law; (ii) upon exercise of the Option, he
will acquire the optioned shares for his or her own account for

3

--------------------------------------------------------------------------------


investment and not with any intent or view to any distribution, resale or other
disposition of the optioned shares; (iii) he will not sell or transfer the
optioned shares, unless they are registered under the Act, except in a
transaction that is exempt from registration under the Act, and each certificate
issued to represent any of the optioned shares shall bear a legend calling
attention to the foregoing restrictions and agreements. The Company may require,
as a condition of the exercise of the Option, that the Optionee sign such
further representations and agreements as it reasonably determines to be
necessary or appropriate to assure and to evidence compliance with the
requirements of the Act.

        12.  In consideration of the granting by the Company of the Option, the
Optionee hereby affirms that he or she has a present intention to remain in the
employ and service of the Company for the period that this Option continues.
This affirmation, however, shall confer no right on the Optionee to continue in
the employ of the Company, nor interfere in any way with the right of the
Company to discharge the Optionee at any time for any reason whatsoever, with or
without cause and with or without notice.

        13.  The Optionee shall have no rights as a stockholder with respect to
the shares of Common Stock which may be purchased pursuant to the Option until
such shares are issued to the Optionee.

        14.  In the event of a "change of control" (as such term is defined in
the 2000 Plan), the 2000 Plan Committee (as such term is defined in the 2000
Plan), or the board of directors of any corporation assuming the obligations of
the Company, shall have the power and discretion to prescribe the terms and
conditions for the exercise of, or modification of, any outstanding Options,
including, but not limited to, the complete or partial acceleration of the date
of exercise of the Options, or the exchange or conversion of the Company's
options for options to acquire securities of the surviving or acquiring
corporation, or the payment or distribution in respect of outstanding Options
(or the portion thereof that is currently exercisable) in the cancellation
thereof.

        15.  THIS AGREEMENT IS ENTERED INTO AND SHALL BE GOVERNED BY, CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF COLORADO. JURISDICTION
AND VENUE SHALL BE IN THE FEDERAL OR STATE COURTS OF COLORADO. The Optionee
acknowledges having read and understands the following Colorado law and agrees
that the covenants of this Agreement are entered into pursuant to § 2(a),
(b) and (d) of C.R.S. § 8-2-113, which provides as follows:

Colorado Revised Statutes § 8-2-113
Unlawful to Intimidate Workmen

        (1)  It shall be unlawful to use force, threats, or other means of
intimidation to prevent any person from engaging in any lawful occupation at any
place he sees fit.

        (2)  Any covenant not to compete which restricts the right of any person
to receive compensation for performance of skilled or unskilled labor for any
employer shall be void, but this subsection (2) shall not apply to:

        (a)  Any contract for the purchase and sale of a business or the assets
of a business;

        (b)  Any contract for the protection of trade secrets;

        (c)  Any contractual provision providing for recovery of the expense of
education and training an employee who has served an employer for a period of
less than two years;

        (d)  Executive and management personnel and officers and employees who
constitute professional staff to executive and management personnel.

        16.  All agreements, covenants, conditions and provisions contained in
this Agreement are severable, and in the event, for any reason, any of them
shall be held to be invalid by a final judgment of any court of competent
jurisdiction or any arbitration panel, such invalidity shall not affect any
other

4

--------------------------------------------------------------------------------

agreement, covenant, condition or provision of this Agreement not held so
invalid, and each such other agreement, covenant, condition and provision, to
the full extent consistent with law, shall continue in full force and effect and
this Agreement shall be interpreted as if such invalid agreement, covenant,
condition or provision was not contained herein.

        The terms and conditions contained in the 2000 Plan, and as it may be
amended from time to time hereafter, are incorporated into and made a part of
this Agreement by reference, as if the same were set forth herein in full, and
all provisions of the Option are made subject to any and all terms of the 2000
Plan.

5

--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the parties have hereunto affixed their signatures
in acknowledgment and acceptance of the above terms and conditions on the date
first above mentioned.


 
 
ULTIMATE ELECTRONICS, INC.
 
 
By:


--------------------------------------------------------------------------------

David J. Workman
President
 
 
OPTIONEE
 
 
By:


--------------------------------------------------------------------------------

[Employee]

6

--------------------------------------------------------------------------------



QuickLinks


FORM OF INCENTIVE STOCK OPTION AGREEMENT FOR KEY EMPLOYEES
